Citation Nr: 0902243	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, with neuropathy of the left upper extremity, 
claimed as secondary to lumbar spine disability.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
lumbar spine disability.

3.  Entitlement to an increased rating for lumbar spine 
herniation with degenerative arthritis, currently rated 20 
percent disabling.

4.  Entitlement to an increased rating for major depressive 
disorder, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1990, from January 2002 to October 2002, and from July 2003 
to May 2004.  He also had Reserve service.

The issues of entitlement to service connection for a 
cervical spine disorder, with neuropathy of the left upper 
extremity, claimed as secondary to lumbar spine disability; 
entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to lumbar 
spine disability; and entitlement to an increased rating for 
lumbar spine herniation with degenerative arthritis, 
currently rated 20 percent disabling are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In a December 2006 written statement, the veteran's 
representative indicated that the veteran wished to continue 
his appeal for the three issues other than that for an 
increased rating for major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran on the issue of entitlement to an increased rating 
for major depressive disorder have been met.  38 U.S.C.A. §§ 
5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).

In May 2006, the veteran perfected an appeal with regard to 
his claim of entitlement to an increased rating for major 
depressive disorder.  In an August 2006 rating decision, the 
RO increased the veteran's rating for this disability from 30 
percent to 50 percent.  In a December 2006 written statement, 
the veteran's representative indicated that, after speaking 
to the veteran following the grant of an increased rating, 
the veteran informed him that he wished to continue his 
appeal only for the other three issues.  This statement is in 
writing and comes from the veteran's accredited 
representative.

As the veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review this appeal, and it is 
dismissed without prejudice.


ORDER

The claim of entitlement to an increased rating for major 
depressive disorder, currently rated 50 percent disabling, is 
dismissed without prejudice.


REMAND

The Board has determined that the veteran's remaining 
appealed issues must be remanded for further development.  
The veteran has submitted a December 2007 decision letter 
from the Social Security Administration showing his claim had 
been granted because of his musculoskeletal and mental 
impairments.  These records should be obtained by the RO.

In addition, the veteran submitted new VA evidence dated in 
September 2008, regarding his back disability, that had not 
already been associated with the claims file.  He stated that 
other records were available at the VA medical center, and he 
wanted VA to obtain them for his claim.  The veteran did not 
submit a waiver of initial RO review of this new evidence.  
On remand, the RO must obtain any additional VA records 
regarding the veteran.

Finally, the Board notes that the veteran was last afforded 
an examination regarding his spine and neuropathy in October 
2005.  At that time, the examiner diagnosed hyperesthesia of 
the bilateral lower extremities, early peripheral neuropathy.  
The outcome of the veteran's claim of entitlement to service 
connection for peripheral neuropathy is dependent on whether 
he has this disorder and, if so, whether it is related to his 
lumbar spine disability.  Since it has been three years since 
the veteran was diagnosed as having early peripheral 
neuropathy, the Board finds that an additional examination is 
warranted.  Furthermore, his lumbar spine disability should 
be afforded a current examination as well.

Accordingly, the case is REMANDED for the following action:

1.  Request all records regarding the 
veteran from the Social Security 
Administration.

2.  Request all current records regarding 
the veteran from the VA medical center in 
Spokane, Washington.  The veteran's 
records were last obtained in September 
2007.

3.  Schedule the veteran for examinations 
regarding his lumbar spine disability and 
peripheral neuropathy.  The spine 
examination should report all current 
findings and complaints.  The examiner 
evaluating the veteran's peripheral 
neuropathy is asked to provide an opinion 
as to whether the veteran has peripheral 
neuropathy of the lower extremities.  If 
so, the examiner should provide an opinion 
as to whether it is at least as likely as 
not (at least a 50/50 probability) related 
to his lumbar spine disability.  The 
examiner is asked to provide a rationale 
for the opinion given.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


